Citation Nr: 1343540	
Decision Date: 12/31/13    Archive Date: 01/07/14

DOCKET NO.  10-02 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to increased initial disability ratings for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to January 17, 2010, for a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Ralph J. Branch, Attorney


ATTORNEY FOR THE BOARD

Eli White, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1969 to March 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In October 2008, the RO granted service connection for PTSD; by way of a January 2010 VA Form 9, the Veteran perfected an appeal of the initial rating.  In June 2010, the RO granted entitlement to TDIU; by way of a May 2012 VA Form 9, the Veteran perfected an appeal of the effective date of that grant.  

In his October 2006, February 2008, and January 2010 substantive appeals to the Board, the Veteran requested a video conference or Travel Board hearing in association with this claims.  In April 2013, the Board remanded the Veteran's claims for the scheduling of a video conference hearing.  In correspondence dated April 2013, the Veteran, through his attorney, withdrew his request for a Board hearing.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

A remand is necessary to obtain outstanding VA treatment records.  In the January 2010 VA examination report, the VA examiner stated that he reviewed the Veteran's claims file and his medical record from the Grand Rapids Out Patient Clinic (OPC).  The examiner specifically noted that the Veteran received outpatient treatment for PTSD at the Grand Rapids OPC in September 2009, had eight sessions of individual therapy with his VA therapist in 2008, attended individual therapy on a regular basis since September 2008, and was seen for a general check up in November 2009.  The VA treatment records associated with the claims file date from January 2004 to April 2008.  In addition, an electronic record contained in the Veteran's folder within the Virtual VA paperless claims processing system, though labeled as responsive to a request for VA treatment records dating from July 2007 to January 2012, contains only four lines of incomplete text, suggesting that additional treatment records were not properly added to the claims file.  Because it appears that there are outstanding VA treatment records that may contain information pertinent to the Veteran's claims, those records are relevant and should be obtained.  38 C.F.R. § 3.159(c)(2) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Board observes that the Veteran's TDIU claim is inextricably intertwined with this PTSD claim.  In other words, if an increased initial rating is granted or denied for his service-connected PTSD disability, such may impact the Veteran's TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all VA treatment records from April 2008 to the present, to specifically include, but not limited to, any records from the Grand Rapids Out Patient Clinic.  If the search for such VA treatment records has negative results, documentation to that effect should be included in the claims file with an explanation in writing to the Veteran.  

2.  After ensuring that the above development is completed, readjudicate the claims on appeal.  If the benefits sought are not fully granted, provide the Veteran and his attorney with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  The record should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



